Citation Nr: 0636482	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.

2.  Entitlement to service connection for a left knee 
disability on a secondary basis.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to November 
1997.

By rating action dated in March 2000, the Regional Office 
(RO) denied the veteran's claim for service connection for 
residuals of a right knee injury.  He was notified of this 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  The 
veteran subsequently sought to reopen his claim for service 
connection for residuals of a right knee injury.  In a rating 
decision dated in June 2003, the RO concluded that the 
additional evidence was not new and material, and the claim 
remained denied.  In addition, the RO denied service 
connection for a left knee disability on a secondary basis 
and service connection for bilateral hearing loss.  The 
veteran filed a timely appeal to the Board of Veterans' 
Appeals (Board).

The issues of entitlement to service connection for residuals 
of a right knee injury on a de novo basis, and entitlement to 
service connection for a left knee disability on a secondary 
basis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  By rating decision dated in March 2000, the RO denied 
service connection for a right knee disability.  The veteran 
was notified of this decision and of his right to appeal, but 
a timely appeal was not filed.

2.  The evidence received since the March 2000 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and relates 
to an unestablished fact necessary to substantiate the claim.

3.  The service medical records are negative for complaints 
or findings of a hearing loss.

4.  A bilateral hearing loss has not been documented 
following the veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The March 2000 RO decision which denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the March 2000 RO decision is new 
and material, and the claim for service connection for 
residuals of a right knee injury is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  A bilateral hearing loss was not incurred in or 
aggravated by active service, nor may a sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2003 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection, to include what constitutes new 
and material evidence, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private 
medical records and VA examination reports, and the hearing 
transcript.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for bilateral hearing loss, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  While this decision finds that 
new and material evidence has been submitted to reopen the 
claim for service connection for residuals of a right knee 
injury, the RO will have the opportunity to provide the 
notice required by Dingess.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including those at his September 2005 hearing, the service 
medical records, private medical records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for residuals of a right knee injury was 
in March 2000.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
separately describe the evidence that was of record at that 
time, and the evidence presented subsequently.  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The RO denied service connection for a right knee disability 
in March 2000 on the basis that there was no clinical 
evidence demonstrating any current right knee disability.  It 
was indicated in the March 2000 rating decision that there 
was no record of residuals of a right knee disorder showing a 
chronic disability subject to service connection.  It was 
further noted that the veteran had failed to report for a VA 
examination. 

The additional evidence includes service medical records, 
private medical records, and the report of a VA examination.  
It appears that no service medical records were of record at 
the time of the March 2000 determination by the RO.  Since 
that decision, service medical records have been associated 
with the claims folder.  These show that the veteran slipped 
and fell on a sharp piece of metal, and sustained a 
laceration of the right knee, near the lateral knee cap.  An 
examination demonstrated full range of motion, and an X-ray 
study showed no fracture.  It was stated that it appeared to 
be a simple skin laceration.  He was treated for two days, 
and then placed on light duty.  The service medical records 
establish that the veteran continued to report complaints 
referable to the right knee.  It was noted in January 1997 
that he could return to full duty later that month, but there 
were restrictions on his activities.  The veteran related a 
history of right knee pain for eight months in March 1997, 
and it was indicated that he had been on limited duty since 
the original injury.  A November 1997 Physical Evaluation 
Board included a finding that the veteran was unfit for 
service and the listed diagnosis was chronic patellofemoral 
pain.  

The additional evidence also includes the report of a VA 
orthopedic examination that was conducted in April 2003.  
While a clinical evaluation was normal, magnetic resonance 
imaging showed chondromalacia patella, right.  Finally, the 
Board notes that a May 2004 report from a private physician 
showed that the veteran continued to have complaints of right 
knee pain, and a diagnosis of degenerative joint disease was 
listed.  

This evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, and addresses 
matters that were not previously established, that the 
veteran currently has a right knee disability that is related 
to service.  This evidence raises a reasonable possibility of 
substantiating the claim.  The Board finds, accordingly, that 
the additional evidence is new and material, warranting 
reopening of the claim for service connection for residuals 
of a right knee injury.  

	II.  Bilateral hearing loss 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of 
war, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The evidence supporting the veteran's claim includes his 
statements, his military occupational specialty, and some of 
the medical records.  In this regard, the Board notes that 
the veteran's discharge certificate shows that his military 
occupational specialty was rifleman.  In addition, a VA 
examination of the ears in April 2003 diagnosed bilateral 
sensorineural hearing loss, mild.  Finally, the Board points 
out that the veteran was also examined by a private physician 
in April 2003.  The veteran related that he had noticed a 
hearing loss since service.  He added that a hearing test at 
the time of his discharge from service revealed a significant 
hearing loss.  The examiner concluded that the veteran had a 
sensorineural hearing loss, probably mostly due to noise 
exposure in service.  He recommended that the veteran undergo 
an audiogram.

The evidence against the veteran's claim includes the 
available service medical records and the report of an April 
2003 VA audiometric examination.  The available service 
medical records are negative for complaints or findings 
concerning a hearing loss.  The Board acknowledges that the 
veteran alleges that he was shown to have hearing loss on the 
discharge examination, and that he has been diagnosed with a 
sensorineural hearing loss.  It is significant to point out, 
however, that the diagnoses of sensorineural hearing loss 
were not made on the basis of an audiometric test, and 
therefore are entitled to little probative weight.  

The fact remains that the only audiometric test conducted 
following the veteran's separation from service demonstrated 
that the veteran has normal hearing.  Specifically, the 
puretone thresholds in the frequencies of 500 to 4000 Hertz 
were all 15 decibels or less, and speech recognition scores 
were 96 percent for the right ear and 98 percent for the left 
ear.  The Board observes that following the audiometric test 
conducted by the VA in April 2003, it was concluded that the 
test was normal.  Thus, hearing loss disability as defined by 
38 C.F.R. § 3.385 has not been documented following service.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Veterans Appeals (the Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  

Finally, the Board concludes that the medical findings on the 
VA audiometric examination are of greater probative value 
than the veteran's statements in support of his claim.  Since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a right knee 
injury and, to this extent, the appeal is granted.

Service connection for bilateral hearing loss is denied.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for residuals of a 
right knee injury, and for service connection for a left knee 
disability, claimed as secondary to service-connected 
disability.  In this regard, the Board notes that when he was 
seen by a private physician in May 2004, the veteran 
complained of pain in both knees.  The assessment was 
degenerative joint disease.  As noted above, although 
magnetic resonance imaging of the right knee during the April 
2003 VA examination revealed chondromalacia patella, a 
clinical evaluation at that time was normal.  Under the 
circumstances of this case, the Board finds that additional 
development of the record is required, to include a VA 
examination.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Nor was he informed of the 
evidence needed to establish service connection on a 
secondary basis.  Thus, on remand the RO should provide 
corrective VCAA notice.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to his claim for secondary 
service, and that also advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his knee 
disabilities since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of any bilateral 
knee disability present.  All necessary 
tests should be performed.  The examiner 
is requested to provide an opinion 
concerning whether a disability of either 
knee exists and, if so, whether the right 
knee disability is as likely as not (50 
percent probability or greater) related 
to service.  With respect to the left 
knee, if a disability is present, the 
examiner is requested to furnish an 
opinion as to whether it is at least as 
likely as not that a right knee 
disability caused or aggravated a left 
knee disability beyond its usual course.  
The examiner should set forth the 
rationale for any opinion set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


